DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/8/2021.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 2/8/2021 is acknowledged. 


WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.






Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al.  (US Patent 8,940,282), Mette et al. (PCT/EP2013/066033) English translation equivalent to (US 2015/0174052 which is relied up herein), Molenda et al. (US 2013/0276808) and Rizk (US Patent 9,006,162). 
Seng et al.  (US Patent 8,940,282) (hereinafter Seng et al.) disclose process for reducing the hair damage upon treatment of hair by heat (abstract). The process comprises providing a leave-in hair composition comprising a silicone material and carrier, applying onto hair a sufficient amount of the hair composition for treating hair and providing a heat generating hair care appliance being a hot surface hair care appliance, which is a hair straightener, treating hair at temperatures that range from 90°C to about 250°C (claim 1). The hair care compositions may have a pH ranging from 2 to 12, preferably from 3 to 9, more preferably from 4.5 to 7 which is a range that overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Seng et al. disclose the composition is applied onto hair preferably from 1 min to 2 h, more preferably from 1 min to 1 h, still more preferably from 1 min to 20 min, before treating hair using said appliance. Seng et al. disclose 
Seng et al. does not disclose the non-ionic surfactant is a fatty alcohol ethoxylate selected from those as recited in claim 1. 
Molenda et al. (US 2013/0276808) (hereinafter Molenda et al.) disclose hair conditioning formulations that contain surfactants, preferably fatty alcohol ethoxylates as solubilizer and reduced foaming powder (para 0018-0019). Non-limiting examples include C12-C13 Pareth-9 (para 0022). These nonionic surfactants can be present in the range of 0.05 and 2 % (para 0025). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known fatty alcohol ethoxylate for another. With regards to claim 7 and further additional nonionic surfactants as recited by the claim, Molenda et al. disclose at least one surfactant and examples include hydrogenated 60 castor oils (ethoxylated surfactant). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to select the desired combination of nonionic surfactants, such as those in claims 1 and 7, for use as the nonionic surfactants in Seng. One would have been motivated to do so 
Seng et al. does not disclose quaternary ammonium polymers selected from polyquaternium-37, polyquaternium, 6, polyquaternium-7 and polyquaternium-16. Mette et al. (PCT/EP2013/066033) English translation equivalent to (US 2015/0174052 which is relied up herein) disclose treating keratin fibers for improving the conditioning properties where the compositions include the active agent complex which results in appreciable protection of the keratinic fibers from heat effects, for example when blow-drying keratinic fibers, for example blow drying. Protection of the surface of keratinic fibers from heat effects is very important especially when straightening irons or hair dryers are used (abstract and para 0022). Table 2 disclose compositions with cationic 
    PNG
    media_image1.png
    127
    337
    media_image1.png
    Greyscale
.  The compositions do not comprise quaternary ammonium surfactant at more than 10 wt %. Liquid paraffin (oils) are disclosed. 
One skilled in the art would be motivated to substitute one known cationic conditioning polymer (polyquaternium 7 or 10) for that  of polyqaternium-37 with reasonable expectation of success that it would function as a conditioning agent as disclosed in Rizk (US Patent 9,006,162). These cationic conditioning polymers are present from .001-5 % (col. 8, lines 33-col 9, line 20 and col. 10, lines 25-30) and may be polyquaternium 10, polyquaternium -7 or polyquaternium-37. Nonionic surfactants are present from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the compositions including cationic polymers such as polyquaternium-37 in the methods of Seng et al. for the purpose of protecting hair from heat damage. One would have had a reasonable expectation of success because both Seng et al. and Mette et al. disclose protecting the hair from heat damage.



RESPONSE TO ARGUMENTS

	In response, the Examiner respectfully submits that Applicants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicants argue that composition A of Working Example 1 set forth on pages 15-17 comprises polyquaternium-37. Composition B of working Example 1 comprises both a polyquaterium-37 and a fatty alcohol ethoxylate selected from the group as set forth in claims 1 and 16. Applicants state that the Composition B of working Example 1 reads on the presently claimed process set forth in claims 1 and 16. Applicants argue that Composition B achieves superior and unexpected results with respect to suppleness when directly compared to Composition A which is close to the present invention than what is suggested in Seng. Applicants argue the Compositions B and C of working Example 1 is commensurate in scope with the presently amended claimed process. Applicants argue that Composition A (comprising Polyquaternium-37) of working Example 1 is close to the present claimed process than in Seng and that when Composition B is compared to A, it achieved unexpected results. 
	In response, the Examiner submits that composition B is poluqaternium-37 at 0. 8 % and C12-C13 pareth-9 at 0.5 %. Claim 1 recites composition that may be polyquaternium-6 or polyquaternium-16 in a range from 0.1 to 5 wt %. The ranges are 
CORRESPONDENCE
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615